ASSESSMENT OF PERSONAL PROPERTY TAX ON MOBILE HOMES AND TRAVEL TRAILERS NOT AUTHORIZED AFTER FEBRUARY 23, 1970 Assessments by the County Assessor of personal property tax on mobile homes and travel trailers cannot be made after February 23, 1970.  The Attorney General has had under consideration your letter of February 15, 1971, in which you ask an opinion on the following question: "Does the enactment of House Bill 1541 affect the status of mobile homes and travel trailers which have been assessed for personal property taxes for 1970?" House Bill 1541 has been codified and is now found in 47 Ohio St. 22.5 [47-22.5](M) through 47 Ohio St. 22.5 [47-22.5](0) (1970). Hereafter in referring to House Bill 1541, specific reference will be made to the Statutes as they appear in the 1970 Supplement.  47 Ohio St. 22.5d [47-22.5d] (1961) originally provided for licensing of house trailers and travel trailers by obtaining a motor vehicle license through the Oklahoma Tax Commission. Although not specifically repealed by 1969 legislation, the Legislature did enact a Statute amending 47 Ohio St. 22d [47-22d] (1961) as set out as follows: 47 Ohio St. 22d [47-22d] (1969): "(a) `House trailers' as defined in the laws relating to licensing and registration of motor vehicles. . .shall be registered and licensed annually for a license of Four Dollars ($4.00). . .said licenses and registration fee shall not, as to residents of Oklahoma. . .be in lieu of the ad valorem tax on such house trailers or mobile homes. "(b) The annual license fees provided in this Act must be paid each year. . . Before any house trailer or mobile home can be registered and licensed hereunder, whether new or used, if owned or possessed by a resident, or possessed by a non-resident for use in Oklahoma, the applicant for such registration shall furnish to the Oklahoma Tax Commission or its motor license agent, as the case may be, a certificate of the county assessor of the county of residence of the owner or of the county of which such house trailer or mobile home is to be located and used, showing that such is currently assessed for ad valorem tax, . . ." The above cited law was approved on May 8, 1969, and Chapter 344 of the Oklahoma 1969 Session Laws, 2 provided that: "This Act shall become operative January 1, 1970." Therefore, the licensing of house trailers and mobile homes for the year 1969 clearly came under the provisions of 47 Ohio St. 22.5d [47-22.5d] (1969). Beginning January 1, 1970, the law relating to such licensing was contained in 47 Ohio St. 22.5d [47-22.5d] (196). Subsequently on February 23, 1970, the Legislature passed House Bill 1541 (47 Ohio St. 22.5m [47-22.5m] through 22.5p) and declared the same to be an emergency, as set out in Chapter 25, 1970 Session Laws, 1 through 5. Section 5 specifically provided for the repeal of 47 Ohio St. 22.5d [47-22.5d] (1961) as amended by Section 1, Chapter 344, Oklahoma Session Laws 1969 (47 Ohio St. 22.5d [47-22.5d] (1969)). 47 Ohio St. 22.5m [47-22.5m] (1970) provides in part as follows: "(b) The license fee shall be paid annually as hereinafter set out on each house trailer or mobile home, and shall be in lieu of all ad valorem tax on such house trailers or mobile homes. . ." In 47 Ohio St. 22.5n [47-22.5n] (1970), similar language was used with respect to travel trailers.  ". . . the license fee shall be paid annually to the Oklahoma Tax Commission on each travel trailer and shall be in lieu of all ad valorem tax on such travel trailer. . ." The Act further provided in 47 Ohio St. 22.5n [47-22.5n] (1970): "(c) Such license fee shall be due and payable on January 1, of each year. . ." Additional provisions were made with respect to mobile homes and travel trailers which were purchased new or used during the course of the year, but these provisions are not of importance to this decision. The Legislature did not provide in House Bill 1541 for an operative date. However, since reference is made to a licensing fee being paid on January 1, of each year, and as this Act did not become effective until February 23, 1970, as to all house trailers, mobile homes and travel trailers then in existence, licensing could not take place until January 1, 1971. However, since House Bill 1541 did not repeal 47 Ohio St. 22.5d [47-22.5d] (196) until February 23, 1970, compliance with that Act from January 1, 1970, to February 23, 1970, was mandatory. Although certain inequities will arise, the Legislature did not choose to make any provisions for those persons who were assessed for personal property tax by the county assessors under the old law between January 1, 1970, to February 23, 1970.  Specifically, in answer to your question, it is the opinion of the Attorney General that assessments by the county assessor of personal property tax with respect to mobile homes and travel trailers was proper up to February 23, 1970, but after that date, no additional assessments could be made. (Paul C. Duncan)